


Exhibit 10.26

 

STR Holdings, Inc.
2009 Equity Incentive Plan

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT (the “Award Agreement”) is made effective as of
[                          ] (the “Date of Grant”) between STR Holdings, Inc., a
Delaware corporation (with any successor, the “Company”), and
[                      ] (the “Participant”):

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the STR Holdings, Inc.
2009 Equity Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Award Agreement.  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.             Grant of the Option.  The Company hereby grants to the
Participant the right and option (the “Option”) to purchase, on the terms and
conditions hereinafter set forth, all or any part of an aggregate of
[                ] Shares, subject to adjustment as set forth in the Plan.   The
Option is intended to be a nonqualified stock option, and is not intended to be
treated as an option that complies with Section 422 of the Internal Revenue Code
of 1986, as amended.

 

2.             Option Price.  The purchase price of the Shares subject to the
Option shall be $[        ] per Share (the “Option Price”), subject to
adjustment as set forth in the Plan.

 

3.             [Vesting.  Subject to the Participant’s continued Service on each
vesting date, the Option shall vest in equal installments on each of the
[                          ] anniversaries of the Date of Grant, so that [    ]%
of the Option shall vest on each such anniversary.]

 

At any time, the portion of the Option which has become vested as described in
this Section 3 is hereinafter referred to as the “Vested Portion.”  The Vested
Portion of the Option shall remain exercisable for the period set forth in
Section 6.

 

4.             Accelerated Vesting Upon a Change in Control. Upon the occurrence
of a Change of Control, the unvested portion of the Option, to the extent not
previously cancelled or forfeited, shall immediately vest in full, so long as
the Participant’s Service has not been terminated before the date of the
consummation of the Change of Control.

 

5.             Forfeiture.   If the Participant’s Service is terminated for any
reason, the Option shall, to the extent not then vested, be cancelled by the
Company without consideration and the Vested Portion of the Option shall remain
exercisable for the period set forth in Section 6.

 

--------------------------------------------------------------------------------


 

6.             Exercise of Option.

 

(a)           Period of Exercise.  Subject to the provisions of the Plan and
this Award Agreement, the Participant may exercise all or any part of the Vested
Portion of the Option at any time prior to the earliest to occur of:

 

(i)            the [          ] anniversary of the Date of Grant;

 

(ii)           the date that is ninety (90) days following termination of the
Participant’s Service for any reason other than death, Permanent Disability or
Cause;

 

(iii)          the date that is one (1) year following termination of the
Participant’s Service due to death or Permanent Disability;

 

(iv)          the date of termination of the Participant’s Service due to Cause.

 

(b)           Method of Exercise.

 

(i)            Subject to Section 4, the Vested Portion of the Option may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise; provided that the Option may be exercised with respect to
whole Shares only.  Such notice shall specify the number of Shares for which the
Option is being exercised and shall be accompanied by payment in full of the
Option Price.  In the event the Option is being exercised by the Participant’s
representative, the notice shall be accompanied by proof (satisfactory to the
Committee) of the representative’s right to exercise the Option.  The payment of
the Option Price may be made at the election of the Participant (A) in cash or
its equivalent (e.g., by cashier’s check), (B) to the extent permitted by the
Committee, in Shares having a Fair Market Value equal to the aggregate Option
Price for the Shares being purchased and satisfying such other requirements as
may be imposed by the Committee, (C) partly in cash and, to the extent permitted
by the Committee, partly in such Shares, (D) by reducing the number of Shares
otherwise deliverable upon the exercise of the Option by the number of Shares
having a Fair Market Value equal to the Option Price, or (E) if there is a
public market for the Shares at such time, subject to such requirements as may
be imposed by the Committee, through the delivery of irrevocable instructions to
a broker to sell Shares obtained upon the exercise of the Option and to deliver
promptly to the Company an amount out of the proceeds of such sale equal to the
aggregate Option Price for the Shares being purchased.  The Committee may
prescribe any other method of payment that it determines to be consistent with
applicable law.  Neither the Participant nor the Participant’s representative
shall have any rights to dividends or other rights of a stockholder with respect
to Shares subject to an Option until the Participant has given written notice of
exercise of the Option, paid in full for such Shares and, if applicable, has
satisfied any other conditions imposed by the Committee pursuant to the Plan.

 

(ii)           Notwithstanding any other provision of the Plan or this Award
Agreement to the contrary, the Option may not be exercised prior to the
completion of any registration or qualification of the Option or the Shares
under applicable securities or other laws, or under any ruling or regulation of
any governmental body or national securities exchange that the Committee shall
in its sole discretion determine to be necessary or advisable.

 

2

--------------------------------------------------------------------------------


 

(iii)          Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares.  However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves.

 

(iv)          In the event of the Participant’s death, the Vested Portion of the
Option shall remain exercisable during the period set forth in Section 6 by the
Participant’s executor or administrator, or the person or persons to whom the
Participant’s rights under this Award Agreement shall pass by will or by the
laws of descent and distribution as the case may be.  Any heir or legatee of the
Participant shall take rights herein granted subject to the terms and conditions
hereof.

 

7.             No Right to Continued Service.  The granting of the Option
evidenced hereby and this Award Agreement shall impose no obligation on the
Company or any Affiliate to continue the Service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the Service of such Participant.

 

8.             Securities Laws/Legend on Certificates.  The issuance and
delivery of Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded.  If the Company
deems it necessary to ensure that the issuance of securities under the Plan is
not required to be registered under any applicable securities laws, each
Participant to whom such security would be issued shall deliver to the Company
an agreement or certificate containing such representations, warranties and
covenants as the Company may deem necessary which satisfies such requirements.
The certificates representing the Shares shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

9.             Transferability.  The Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
 No such permitted transfer of the Option to heirs or legatees of the
Participant shall be effective to bind the Company unless the Committee shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.  During the Participant’s lifetime, the Option is exercisable only by
the Participant.

 

10.           Adjustment of Option.  Adjustments to the Option (or any of the
Shares underlying the Option) shall be made in accordance with the terms of the
Plan.

 

3

--------------------------------------------------------------------------------


 

11.           Definitions.  For purposes of this Award Agreement:

 

“Cause” shall have the meaning set forth in the Participant’s employment
agreement with the Company or its Affiliates, if any, or if the Participant is
not a party to an employment agreement with a definition of “Cause,” then
“Cause” means the Participant’s (i) commission of fraud, embezzlement,
misappropriation of funds, material misrepresentation, breach of fiduciary duty
or other act of dishonesty against the Company or any of its Affiliates;
(ii) conviction of a felony or of a misdemeanor if such misdemeanor involves
moral turpitude or misrepresentation, including a plea of guilty or nolo
contendere; (iii) material breach of any employment agreement or non-competition
agreement, which breach is not cured within 30 days following written notice;
(iv) intentional wrongful act or gross negligence that has a material
detrimental effect on the Company or its Affiliates; (v) unlawful use (including
being under the influence) or possession of illegal drugs on the Company’s or
any of its Affiliates’ premises; and (vi) the failure or refusal to follow the
reasonable instructions of the board of directors of the Company or of any
Affiliate of the Company, which failure or refusal is not cured within 30 days
following written notice.

 

“Permanent Disability” shall have the meaning set forth in the Participant’s
employment agreement with the Company or its Affiliates, if any, or if the
Participant is not a party to an employment agreement with a definition of
“Permanent Disability,” then “Permanent Disability” means any physical or mental
disability rendering the Participant unable to perform his or her duties for a
period of at least one hundred twenty (120) days out of any twelve (12) month
period.

 

“Share” means a share of common stock of the Company or such other class or kind
of shares or other securities resulting from the application of Section 12.1 of
the Plan.

 

12.           Withholding.  The Participant may be required to pay to the
Company or any Affiliate and the Company shall have the right and is hereby
authorized to withhold, any applicable withholding taxes in respect of the
Option, its exercise or any payment or transfer under or with respect to the
Option and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes.

 

13.           Notices. Any notification required by the terms of this Award
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid.  A
notice shall be addressed to the Company, Attention: Secretary, at its principal
executive office and to the Participant at the address that he or she most
recently provided to the Company.

 

14.           Entire Agreement.  This Award Agreement and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

15.           Waiver.  No waiver of any breach or condition of this Award
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition whether of like or different nature.

 

4

--------------------------------------------------------------------------------


 

16.           Successors and Assigns.  The provisions of this Award Agreement
shall inure to the benefit of, and be binding upon, the Company and its
successors and assigns and upon the Participant, the Participant’s assigns and
the legal representatives, heirs and legatees of the Participant’s estate,
whether or not any such person shall have become a party to this Award Agreement
and agreed in writing to be joined herein and be bound by the terms hereof.

 

17.           Choice of Law; Jurisdiction; Waiver of Jury Trial.  THIS AWARD
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
DELAWARE WITHOUT REGARD TO CONFLICTS OF LAWS.

 

SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE.  BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION.  EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.

 

18.           Option Subject to Plan.  By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Option is subject to the Plan.  The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference (subject to the limitation set forth in Section 19).  In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.  The Participant has had the opportunity to retain counsel,
and has read carefully, and understands, the provisions of the Plan and the
Award Agreement.

 

19.           Amendment.  The Committee may amend or alter this Award Agreement
and the Option granted hereunder at any time; provided that, subject to Articles
11, 12 and 13 of the Plan, no such amendment or alteration shall be made without
the consent of the Participant if such action would materially diminish any of
the rights of the Participant under this Award Agreement or with respect to the
Option.

 

20.           Severability. The provisions of this Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

5

--------------------------------------------------------------------------------


 

21.           Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.

 

 

STR HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Agreed and acknowledged as

 

 

of the date first above written:

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

--------------------------------------------------------------------------------
